DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed March 5, 2020.

Election/Restrictions
During a telephone conversation with Edward Steakley on March 18, 2022 (Interview Summary mailed March 25, 2022) a provisional election was made without traverse to prosecute the invention of 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is directed to a system of modules and units , where paragraph 0014 of the specification discloses that the modules are stored in a memory and does not provide a definition of units to be considered as physical element, making the modules program instructions, and thereby the system of modules a series of program instructions, or a computer program.  A computer program does not fall within one of the statutory categories of invention eligible for patent protection.  Accordingly, the claims are directed to non-statutory subject matter and are rejected under 35 USC 101.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At paragraphs 0031 and 0065, the specification discloses a “thought cloud”.  The specification fails to provide any sufficient description or definition of the thought cloud.  It is unclear of the function or purpose of the thought cloud or what a thought cloud actually represents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “facilitate” to recite the function of various modules (line 2, line 7, line 10, line 13, line 22, line 24, line 27, and line 30).  It is unclear what applicant regards as the invention with respect to a “module” that “facilitates” a function.

Claim 1:
recites the limitation "the conversion of a voice input" in line 2.  There is insufficient antecedent basis for this limitation in the claim;
recites “them” at line 6.  It is unclear as to what applicant refers with the term “them”;
recites the limitation "the storing" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
recites the term “they” at line 7.  It is unclear as to what applicant refers with the term “they”;
recites the limitation "the monitoring" and “the reasoning, disambiguation and prioritization” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the pre-processing" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the at least one non-verbal signal received" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the at least one non-verbal signal received" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the transmission of” and “the at least one object received" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the conversion" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
recites the limitation "the fourth module” and “the conversion” in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Regarding the limitation “conversion of the phonetic-based words into sequence of thought representations with the help of the first knowledge base.”  It is unclear how phonetic words phonetic words derived from actual voice inputs are converted into representations of a person’s thoughts, as a thought is a mental activity and the voice input is an actual sound spoken and heard.  It is unclear how a knowledge base “helps” with conversion.
recites the limitations "the fine-tuning"  and “the thought representations received” in line 30.  There is insufficient antecedent basis for this limitation in the claim. 
Recites “the help of the first knowledge base and a second knowledge base” at lines 34-35.    It is unclear how a knowledge base “helps” with fine-tuning or merging thought representations.
Recites “maintains the instance of conversation” at line 36.  It is unclear how a module maintains a conversation.   There is insufficient antecedent basis for this limitation “the instance of conversation” in the claim.
Recites “the sequence of possibilities” at line 40.  There is insufficient antecedent basis for this limitation in the claim.
Recites “the help of the second module” at line 39.  It is unclear as to what applicant regards as the invention with respect to the second module “helping.”
Recites “feedback coming from forward modules to prior modules” at lines 41-42.  It is unclear how feedback is received from forward or prior module.

Regarding claim 2, claim 2 recites “receiving one or more feedback from the other modules through the second module.”  It is unclear as to what applicant regards as the invention with respect to “the other modules through the second module”.  Is it unclear what is regarded as “the other modules”; recites “converts them” at line 9.  It is unclear as to what applicant regards as “them”.
Regarding claim 3, claim 3 recites “while looking at expected output.”  It is unclear as to what applicant regards as the invention with respect to “while looking;”
 recites “the help of the first knowledge base.”  It is unclear how a knowledge base “helps”.  
recites the limitation "the output concept" in line 6.  There is insufficient antecedent basis for this limitation in the claim;
recites the limitation "the last completion" in line 6.  There is insufficient antecedent basis for this limitation in the claim;
recites “ninth unit that facilitates..”  It is unclear what applicant regards as the invention with respect to a “unit” that “facilitates” a function;
recites the limitation "the identification" in line 11.  There is insufficient antecedent basis for this limitation in the claim;
recites the limitation "the last completed thought representation process" in line 13.  There is insufficient antecedent basis for this limitation in the claim;
recites “receiving one or more feedback from the other modules through the second module” at lines 14-15.   It is unclear as to what applicant regards as the invention with respect to “the other modules through the second module”.  Is it unclear what is regarded as “the other modules”;
recites “the current task” at line 17.  There is insufficient antecedent basis for this limitation in the claim.
recites “the task” at line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, claim 4 recites “the incoming thought representation sequences” at line 3.  There is insufficient antecedent basis for this limitation in the claim;
Recites “the entities” at line 4.  There is insufficient antecedent basis for this limitation in the claim;
Recites “the help of the first knowledge base” at lines 7-8.  It is unclear how a knowledge base helps a unit;
Recites “twelfth unit facilitates the fine tuning” at line 9.   It is unclear what applicant regards as the invention with respect to a “unit” that “facilitates” a function;
Recites “the help of the second knowledge base” at lines 7-8.  It is unclear how a knowledge base helps a unit;
Recites “creates a story around the thought representation sequence.”  It is unclear what applicant regards as the invention with respect to the terms “around.”  It is unclear how the term “around” specifically links the story and thought representations;
recites “the current task” at line 17.  There is insufficient antecedent basis for this limitation in the claim.
recites “the task” at line 18.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 5, claim 5 recites “the words” at line 3.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yanagihara (US Patent Application Publication No. 2009/0216531) discloses providing text using speech and non-speech data.
	John (US Patent Application Publication No. 2010/0088095) discloses methods and systems to generate data associated with medical reports using voice inputs.
	Gordon (US Patent Application Publication No. 2017/0322679) discloses modifying a user interface based upon a user’s brain activity and gaze.
	Owen et al (US Patent No. 11,227,679) discloses ambient clinical intelligence system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659